DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 12/12/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 16-29 is/are rejected under 35 U.S.C. 103 as being un-patentable over Choi et al., US 2013/0037603 A1.	

Claims 16, and 29. Choi et al., disclose a method for fastening a semiconductor chip on a substrate, the method comprising: 
-providing a semiconductor chip (item 102, fig. 2A, [0112]); 
-applying a solder metal layer sequence (e.g. item 132, fig. 2A) on the semiconductor chip; 
-providing a substrate (item 104, fig. 2A); 
-applying a metallization layer sequence (item 122/114/124, fig. 2A, [0111]) on the substrate; 
-applying the semiconductor chip on the substrate via the solder metal layer sequence and the metallization layer sequence (this limitation would read through fig. 2B, wherein the step of bonding the first substrate 102 to the second substrate 104 is disclosed); 
-and heating the applied semiconductor chip on the substrate for fastening the semiconductor chip on the substrate, (this limitation would read through [0109], at step-1012, the inhibition layer 112 may be brought into contact with the second gold layer 122 at a predetermined temperature to form a resultant intermetallic structure 116 between the first substrate 102 and the second substrate 104 thereby bonding the first substrate 102 to the second substrate 104 and forming the bonded structure 126). 
Choi discloses the solder metal layer sequence (item 132) comprising: 
-a first metallic layer comprising an indium-tin alloy (e.g. 108/110, fig. 2A). However, in fig. 2, Choi appears not to explicitly disclose that “a barrier layer arranged above the first metallic layer; and a second metallic layer comprising gold arranged between the barrier layer and the semiconductor chip, wherein an amount of substance of the gold in the second metallic layer is greater than an amount of substance of tin in the first metallic layer”.
 Examiner notes, in other embodiments (see the embodiment of FIG. 12), Choi discloses a first height-compensation layer 144 made of nickel, and a second metallic layer (e.g. item 122) comprising gold arranged between the barrier layer and the semiconductor chip, wherein an amount of substance of the gold in the second metallic layer is greater than an amount of substance of tin in the first metallic 

Claim 17. Choi et al., disclose the method according to claim 16, wherein the amount of substance of the gold in the second metallic layer is at least twice as large as the amount of substance of the tin in the first metallic layer. This limitation would read through [0049] wherein is disclosed that the first gold layer may include a thickness at least about two times the thickness of the tin layer. 

Claim 18. Choi et al., disclose the method according to claim 16, wherein the metallization layer sequence comprises a first layer comprising nickel arranged above the substrate. This limitation would read through [0061] wherein is disclosed that the first height-compensation layer may include a material selected from a group consisting of copper, tungsten, nickel or silver for example.

Claim 19. Choi et al., disclose the method according to claim 16, wherein the barrier layer comprises nickel, titanium, platinum or a titanium compound. This limitation would read through [0062] wherein is disclosed that the second height-compensation layer may include a material selected from a group consisting of copper, tungsten, nickel or silver for example. 



Claim 21. Choi et al., disclose the method according claim 16, wherein the metallization layer sequence comprises a first layer comprising nickel arranged above the substrate, a second layer comprising palladium arranged above the first layer, and a third layer comprising gold arranged above the second layer. This limitation would read through [0091] wherein is disclosed an IMC composition may be Au.sub.0.35 to 0.95(In.sub.0.75 to 0.95Sn).sub.0.05 to 0.75. Some of Au may be replaced with Cu, Ni, Silver (Ag), Palladium (Pd), Platinum (Pt), Titanium (Ti), Chromium (Cr), Tungsten (W) depending on the UBM structure.

Claim 22. Choi et al., disclose the method according to claim 21, wherein applying the semiconductor chip on the substrate comprising applying the semiconductor chip such that the first metallic layer of the solder metal layer sequence is applied on the third layer of the metallization layer sequence. This limitation would read through [0091] wherein is disclosed the respective additional first height-compensation layer 144 and the second height-compensation layer 146 may be required only when the respective surfaces of the first substrate 102 (i.e. wafer or chip surface) or the second substrate 104 may 

Claim 23. Choi et al., disclose the method according to claim 16, wherein the barrier layer has a layer thickness between 5 nm and 200 nm inclusive. This limitation would read through [0180] wherein is disclosed an initial solder structure 132 including the Sn layer 108 with a thickness of between about 0.5 um to about 1 um.

Claim 24. Choi et al., disclose the method according to claim 16, above. 
 	Choi appears to no explicitly specify “wherein the indium-tin alloy has the following formula: InSn1X with 0.04 x 0.2”. However, [0135] of Choi disclose that gold-indium-tin intermetallic may be represented by AuInSn IMC or Aux(InSn)1-x (0.35.ltoreq.x.ltoreq.0.95).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the formula with the range of the reference to satisfy the claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Claim 25. Choi et al., disclose the method according to claim 16, wherein the first metallic layer has a layer thickness between 750 nm and 3 µ inclusive”. This limitation would read through [0044] wherein is disclosed that the first gold layer may include a thickness in the range of about 2t um to 3t um, where t.gtoreq.0.5. For example, the first gold layer may include a thickness in the range of about 1 um to 1.5 um. 




Claim 27. Choi et al., disclose the method according to claim 16, wherein the solder metal layer sequence comprises an oxidation protection layer comprising gold and a second barrier layer, wherein the first metallic layer is arranged above the second barrier layer, and wherein the second barrier layer is arranged above the oxidation protection layer. (this limitation would read through [0109], at step-1012, the inhibition layer 112 may be brought into contact with the second gold layer 122 at a predetermined temperature to form a resultant intermetallic structure 116 between the first substrate 102 and the second substrate 104 thereby bonding the first substrate 102 to the second substrate 104 and forming the bonded structure 126). 

Claim 28. Choi et al., disclose the method according to claim 16, wherein the semiconductor chip comprises a carrier comprising silicon. This limitation would read through [0119] wherein is disclosed that the second substrate 104 may include silicon, glass, ceramic, plastic, silicon carbide (SiC), printed circuit board (PCB).

4.	Claim 30 is/are rejected under 35 U.S.C. 103 as being un-patentable over Choi et al., US 2013/0037603 A1, in view of Naydenkov et al., US 2003/0186476 A1.	

Claim 30. Choi et al., disclose the method according to claim 16, above. 
 	Choi appears to not explicitly specify “wherein the third intermetallic layer comprises a gold-tin alloy of a zeta phase”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899